Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (US 2005/0226273).
Regarding claims 1 and 15, Qian describes a system for providing an enhanced acknowledgement (ENH-ACK) frame (abstract, response of multi/block ACKs), the system configured to: 
receive an incoming packet transmitted by an external device (para. 12 or claim 21, receiver receives a data frame (packet));
determine that an ENH-ACK response is required based on a MAC header of the incoming packet (para. 12, data frame’s header contains a field indicative of a scheduled response period);
schedule transmission of the ENH-ACK frame to the external device in accordance with a standard turnaround time limit relative to receipt of the incoming packet, determine contents of one or more packet processed fields of the ENH-ACK frame and populate the one or more packet processed fields; and complete transmission of the ENH-ACK frame with the populated packet processed fields (fig. 4 & para. 37, receiver 1/2/3 sends a Block (enhanced) Acknowledgement (BA) message response referencing receipt PSDU 1,2 & 3 in its header (fields), wherein the acknowledgment message is created & sent within the schedule response period, as per (before) the expiration value listed in the header field, para. 12);
Regarding claim 2, Qian further describes:
wherein the system is further configured to populate one or more header fields of the ENH-ACK frame based on the MAC header of the incoming packet ((fig. 4 & para. 37, receiver 1/2/3 sends a Block (enhanced) Acknowledgement (BA) message response referencing receipt PSDU 1,2 & 3 in its header (fields), wherein the Multiple receiver aggregation (MRA) is processed in the Media Access (MAC) Layer, para. 3).
Regarding claim 3, Qian further describes:
wherein the system is configured to determine the contents of the one or more packet processed fields as: 
calculated values of the one or more packet processed fields if system software determines the calculated values prior to expiry of a corresponding calculation deadline (para. 4, depending on length of time allocated for the response (calculated), the receiver will respond with acknowledgement message 212 comprising a Block Acknowledgment (BA), MPDU and BAR (packet processed fields), see fig. 4 & para. 37).
Regarding claim 11, Qian further describes:
comprising system hardware and system software, wherein: 
the system software is configured to perform one or more software frame processing steps to determine calculated values of the packet processed fields; and 
the system is configured to perform one or more or all of the other system operation steps using the system hardware (para. 12 in view of 4, receiver may process the received data frame + determines the response + schedule the transmission of the response/ACK via system software, whereas other operational steps of actual receiving the received data frame + transmission of the ACK frame are done via system hardware. See also para. 46, methodology is implemented in a combination of hardware and software).
Regarding claim 13, Qian further describes:
a radio comprising the system of claim 1 (para. 2, wireless (radio) communication system).
Regarding claim 16, Qian further describes:
wherein the system is configured to perform all operations using one or more system processors to execute the system software (para. 46, methodology may be implemented in software, hardware, or in a combination).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 13 above, and further in view of Sharma (US 2022/0225163)
Regarding claim 14, Qian describes hardware implementation, but fails to further explicitly describe:
a system on chip comprising the radio of claim 13.
Sharma also describes wireless (radio) network node for receiving data and transmitting ACKs (abstract & para. 5), further describing:
a system on chip comprising the radio of claim 13 (para. 34, implementation in an Application-Specific Integrated Circuit (ASIC) or a chip/chipset for transmitting, receiving & controlling/processing (system on chip)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the implementation of Qian be done using a system on chip as in Sharma.
The motivation for combing the teachings is that yields an efficient handling of communications in wireless telecommunications systems (para. 7).

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 1 above, and further in view of Fang (US 2017/0338938). 
Regarding claim 17, Qian fails to further explicitly describe:
wherein the system comprises a system clock and the system is configured to schedule transmission of the ENH-ACK frame based on the system clock.
Fang also describes communication & response from a terminal (receiver) (fig. 1), further describing:
wherein the system comprises a system clock and the system is configured to schedule transmission of the ENH-ACK frame based on the system clock (claim 2, response (acknowledgment) time is based on arrival time of packet, wherein all times are sourced from a global (system) clock source, fig. 1).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the receiver in Qian determines its response (acknowledgement) time based on a system clock as in Fang.
The motivation for combining the teachings is that this enables all terminals in the network are in fully consistent time reference.
Regarding claim 18, Qian and Fang combined further describe:
wherein the system is configured to determine a symbol arrival time of a predetermined symbol of the incoming packet using the system clock and determine the standard turnaround time limit based on the symbol arrival time.
Fang also describes communication & response from a terminal (receiver) (fig. 1), further describing:
wherein the system is configured to determine a symbol arrival time of a predetermined symbol of the incoming packet using the system clock and determine the standard turnaround time limit based on the symbol arrival time (claim 2, arrival time T(n) of the signal (symbol) to a terminal is determined & and the response delay (standard turnaround) time Delta.N of a terminal is determined by Delay(n)= (T(n)-T(0)-Delta.n)/2 (based on symbol arrival time)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Qian as applied to claim 3 above, and further in view of Chen (CN 102508698).
Regarding claim 19, Chen fails to further explicitly describe:
wherein the one or more calculation deadlines are implemented depending on a speed of a processor of the system (para. 5, the guarantee task expiration time is set according to the lowest speed of the processor operation).

Allowable Subject Matter
Claims 4-10, 12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art fails to further explicitly describe:
wherein the one or more packet processed fields comprise a frame length field and the system is configured to determine the contents of the frame length field as: 
a calculated frame length if system software determines the calculated frame length prior to expiry of a frame length calculation deadline; and 
a fallback frame length if the system software fails to determine the calculated frame length prior to expiry of the frame length calculation deadline.
The closes prior art, Qian describing data frame header comprising a field indicative of the length of the length of the data frame (para. 12), and IEEE 802.15.4-2015 p. 411 section 12.1.2 where Physical Header (PHR) comprises a field for PSDU frame length, in combination, fail to render the above additional features obvious.
	Regarding claim 8-10, 12, the prior art fails to further explicitly describe:
wherein the one or more packet processed fields comprise an acknowledgment payload, and the system is configured to determine the contents of the acknowledgment payload as: 
calculated payload values of the acknowledgment payload if system software determines the calculated payload values prior to expiry of a payload calculation deadline; and 
a fallback payload if the system software fails to determine the calculated payload values of the acknowledgment payload prior to expiry of the payload calculation deadline.
The closes prior art, Qian describing determining feedback/ack (para. 4), and IEEE 802.15.4-2015 p. 57 & 114 describing timers used for responding acknowledgements, in combination, fail to render the above additional features obvious.
Regarding claim 20, the prior art fails to further explicitly describe:
wherein the one or more calculation deadlines comprise a frame length calculation deadline and a payload calculation deadline.
	No closest prior art found includes calculation deadlines with (1) a frame length calculation deadline and (2) a payload calculation deadline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sharma (US 2022/0225163) describing communications device generates a TCP ACK indicating that the data has been successfully received is generated in response to the expiry of the timer (para. 123), Liu (US 2017/0171060) describing scheduler 642 may prevent ACK Check module 641 from sending duplicate ACK messages to transmitter 510 until after the timer  643 expires (para. 92), Dong (US 2021/0152311) describing configuring the n-th TTI located by the scheduling a timer must be started from the end position of the DL slot. Subsequently, the corresponding ACK/NACK feedback is transmitted within the (n+1+K.sub.1)-th TTI (para. 192), Mohler (US 6,175,859) describing sender-defined timer for status report on sent message (title), when timer expired & recipient accessed the message, generate ACK message (fig. 2 & detx 6), Kaniyar (US 2003/0084175) describing communication protocol timers comprising delay-acknowledgment timer (title + para. 4 & 48), Bolotin (US 2019/0068255) describing enhanced acknowledgment and power saving that facilitate the removal of BAR frames and BA transmission (para. 29) + timeout, * Sun (US 2009/0258632) describing message enhancing sub-system to generate enhanced acknowledgments (fig. 3 in view of fig. 1), Hu (US 2016/0198453) describing enhanced ACK/NACK that not only can carry the feedback information generated by the user equipment for the data sent by the base station, but also can carry the feedback information about whether the user equipment receives the uplink-downlink configuration information sent by the base station (para. 209), and Asterjadhi (US 2013/0336182) describing an ACK frame and an enhanced ACK frame that may be identified using the retry field and the type field of the frame control field shown in FIG. 6, or any other fields in a MAC header that have reserved values (para. 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469